Citation Nr: 1444698	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  06-34 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to June 2001 and from February 2003 to July 2004. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2011, the Veteran presented testimony before the undersigned during a videoconference hearing.  A transcript is in the file. 

In December 2011 the Board remanded the case for additional development to include a VA examination.  In September 2012 the Board remanded the case for additional development to include a VHA medical opinion. 

In February 2013, the Board denied service connection for sleep apnea.  The Veteran appealed from this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, pursuant to a Joint Motion for Remand, the Court vacated the February 2013 Board decision and remanded the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current sleep apnea began in service and has continued ever since that time. 

In response to the September 2012 remand, the Board obtained a VHA medical opinion based on review of the claims file, which was authored in October 2012. 
The VHA physician reviewed the claims file and medical records.  He noted that "mild" sleep apnea was found in 2009 during a home based sleep study performed by the VAMC.  Treatment records of file including April 2005 VA records referred to various sleep associated issues such as insomnia, PTSD symptoms, and low total sleep times.  This description was not specific for or consistent with a diagnosis of sleep apnea.  The symptoms were consistent with a psychological disorder and were common causes of trouble sleeping, feeling tired, and creating a sense of low energy.  At various points the record referred to the Veteran getting a subjective 4 hours of sleep a night which was noted to be insufficient for the vast majority of people to be able to sustain functional wakefulness during the day. 

The physician referenced an August 2010 clinical record from the Ft. Dix military clinic that noted flashbacks, nightmares, difficulty falling asleep, and awakening easily.  He explained that if sleep apnea had been responsible for these symptoms, they would have been expected to have been reversed by effective treatment with a C-PAP.  This does not appear to have been accomplished as his reported symptoms have continued. 

The Veteran had testified that other soldiers smacked him to wake him to stop snoring.  His wife also told him about disturbing her and his children's sleep.  This rose to the level of nuisance but not a clinical disease state.  The Veteran estimated his fatigue condition began approximately 8-10 year ago.  The symptoms did not prevent him from active duty service. 

The physician noted that the record indicated the Veteran weighed 245 pounds in 2004 and weighed 287 pounds in 2009 at or near the time of a home based sleep study.  A VAMC mental health specialist in 2008 indicated that the Veteran reported a 30 pound weight gain over the prior year. The physician further noted that body weight and body mass index were among the most significant factors in assessing an individual's risk for having sleep apnea and were part of all
predictive models for significant disease for this diagnosis.  "Though not a linear relationship, weight and body mass index may be associated with more severe sleep apnea and require more intense therapy to treat and resolve. Weight gain alone, following active duty service may have been responsible for the development of a clinical state of sleep apnea syndrome."

In summary, however, the physician opined that, "it is my opinion that [the Veteran's] sleep apnea does not meet the requirements stated above and is less likely than not (not 50% probability or more) that the sleep apnea had its onset in active service or is otherwise the result of disease or injury in the service,"

The JMR determined that the October 2012 VHA medical opinion was inadequate.   Here, the examiner opined that "Weight gain alone, following active duty service may have been responsible for the development of a clinical state of sleep apnea syndrome."  Despite this evidence the examiner did not address whether or not the Veteran's in service weight again of 33 pounds contributed to his sleep apnea.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion...that contributes probative value to a medical opinion.").  On remand, the Board should provide a medical opinion that discusses whether Appellant's in service weight gain impacted the development of his sleep apnea.

Upon remand, updated VA treatment records should be obtained.  In addition, the Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Associate updated VA treatment records with the claims file and take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed sleep apnea disability. The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Forward the entire claims file to the VHA examiner who provided the October 2012 medical opinion with regard to the Veteran's sleep apnea, or another appropriate examiner if that individual is not available, for an addendum opinion.

The examiner must review the claims file and must note that review in the report.  The examiner should consider and address the Veteran's available service medical records, and VA and private medical records, including all prior VA examination records, and the October 2012 VHA expert opinion.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  After reviewing the records, the examiner should provide the following opinions: 

a.  Is it as likely as not (50 percent or greater probability) that obstructive sleep apnea is related to or began during service?

b.  Is it at least as likely as not (50 percent or greater probability) that obstructive sleep apnea was caused by or aggravated by his service-connected PTSD?

c.  Is it at least as likely as not (50 percent or greater probability) that obstructive sleep apnea was caused by or aggravated by his documented weight gain during or immediately after service.  In making this determination the examiner must address the Veteran's apparent in-service weight gain of 33 pounds; and, whether or not this weight again of 33 pounds contributed to or caused his sleep apnea.  The Veteran had active duty service from February 2003 to July 2004; and the record demonstrates that in July 2003 he weighed 212 pounds and in July 2004 he weighed 245 pounds.
 
3.  Thereafter, if the benefit sought remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

 The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

